Citation Nr: 1432799	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

3.  Entitlement to service connection for a kidney disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1957 to January 1976, including service in the Republic of South Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the appellant and his spouse testified at a Board hearing at the RO.  A transcript of that hearing is associated with the record.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the pre-hearing conference and the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for extended education benefits, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record. 

In May 2011, the Board issued a Decision/Remand.  In that action, the Board granted the appellant's claim for entitlement to service connection for hearing loss of the right ear, diabetes mellitus, coronary artery disease, and erectile dysfunction.  The remaining issues, those noted on the front page of this action, were returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional information.  The claim has since been returned to the Board for review. 


FINDINGS OF FACTS

1.  While on active duty, the appellant was not treated for a kidney disability or neuropathy of the four extremities.  

2.  A kidney disability and neuropathy of the four extremities are not related to the Veteran's military service, including exposure to herbicides.   


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right and left upper extremities was not incurred in or aggravated by service; was not caused or aggravated by his service-connected disorders; and was not due to exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137,  5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  Peripheral neuropathy of the right and left lower extremities was not incurred in or aggravated by service; was not caused or aggravated by his service-connected disorders; and was not due to exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

3.  A kidney disorder was not incurred in or aggravated by service; was not caused or aggravated by his service-connected disorders; and was not due to exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)-Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications in December 2007 also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Readjudication after the initial decision of November 2006 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

VA has fulfilled its duty to assist the appellant in obtaining evidence.  VA obtained the appellant's service treatment records and his post-service medical treatment records.  Moreover, the appellant has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the appellant underwent an examination in May 2011 and gain in January 2014.  The results of those examinations and reviews have been included in the claims folder for scrutiny.  The most recent report indicated that the examiner was able to review of the available medical treatment records, interview and examine the appellant, and provide the results of the examination.  Therefore, this report, with the previous examination, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The AMC obtained updated medical records and provided a current examination.  Thereafter, a supplemental statement of the case was issued.  The AMC substantially complied with the mandates of its January 2011 and December 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that there is no additional evidence that would be reasonably likely to substantiate the claim.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  Service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).  In order to establish service connection for a claimed disability on a secondary basis, there must be competent evidence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In this case, the appellant has contended, in pertinent part, that he was exposed to herbicides in service, and that such exposure caused his claimed disorders.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam Era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam. VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.303(e) (2013).  The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). 

Notwithstanding the foregoing the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, medical evidence must show the veteran's disabilities are (were) related to service, to include exposure to chemical dioxins therein.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  In light of the foregoing, service connection may be presumed for residuals of chemical dioxin exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Second, a veteran must be diagnosed as having one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

III.  Facts and Discussion

The appellant has maintained that the claimed disorders were caused by his exposure to herbicides in service.  Alternatively, he has alleged that his disorders were secondary to his service-connected type II diabetes mellitus, tinnitus, hearing loss, erectile dysfunction, a scar, and coronary artery disease (status post myocardial infarction and two vessel coronary artery bypass graft).  

The appellant's service treatment records are negative for treatment for a kidney disorder or peripheral neuropathy of the extremities.  Those same records are silent for findings that would suggest that the claimed disorders began in service.  The service treatment records also do not show complaints involving any of the claimed disorders.  Additionally, when the appellant underwent his military retirement physical in December 1975, there was no complaints of evidence of peripheral neuropathy of the upper and lower extremities or a kidney disorder.  

The appellant's claims folder is negative for any claim for VA compensation benefits for a kidney disorder or peripheral neuropathy of any of the extremities immediately following service.  He did not apply for service connection for these benefits until 2007-thirty-one years after his retirement from service.  

The post-service medical records reveal that the appellant was treated for focal segment glomerulosclerosis of the kidney in 1995 and again in 2000.  Currently, the condition is in remission.  When asked to express an opinion concerning the etiology of the kidney disorder, a medical doctor, in May 2007, found that the condition was not related to a service-connected disorder, such as diabetes mellitus, nor was it caused or aggravated by service.  The examiner indicated that the condition was more likely related to arsenic toxicity, chemotherapy, and/or high dose steroids.  The examiner further hypothesized that although peripheral neuropathy of the lower extremities may have been diagnosed around the same time as his diabetes mellitus, the disorder was not related to diabetes mellitus and was not caused by medications taken for the treatment of diabetes mellitus.  

Another medical examination was accomplished in May 2011.  At that time, the examiner was asked to express an opinion concerning the etiology of the claimed peripheral neuropathy disorders.  The examiner concluded that the appellant's peripheral neuropathy was not caused or worsened by the appellant's service-connected disabilities.  

A third examination was accomplished in January 2014.  The examiner reviewed the appellant's complete medical file and then examined the appellant.  Upon completion, he stated that the appellant's kidney disorder and the peripheral neuropathy of all for extremities was not secondary to or aggravated by a service-connected disorder.  He further categorically concluded that the disorders were not secondary to the appellant's exposure to herbicides.  

There is no other medical evidence of record that provides an opinion as to the etiology of the claimed current disorders.  That is, none of the treatment records etiologically link the purported conditions with the appellant's service, his service-connected disorders, or to exposure to herbicides.  

First, the Board notes that the appellant has qualifying service in the Republic of Vietnam; however, the appellant does not currently have a diagnosis of acute or subacute peripheral neuropathy-the type of neuropathy that is associated with herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  As such, service connection for peripheral neuropathy cannot be granted based on herbicide exposure.  Also, there is no evidence of record of the claimed disorders within the year immediately following his release from active duty, and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded any presumptions set forth for chronic disorders under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

The Board acknowledges the statements (written and testimonial) provided by the appellant and his spouse that the claimed disabilities are due to herbicide exposure; however, in comparison to the medical opinion provided, the appellant and his wife did not support their assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  Further, the Board finds that the "opinions" provided by the appellant and his wife lack competency.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Regarding the statements provided by the appellant (and the testimony of his wife), the Board acknowledges that they are competent to describe the symptoms that the appellant has endured or what the spouse has observed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of such assertions.

The Board does not find credible their statements that the Veteran has had these disabilities since service.  There is simply no corroborating evidence of the disabilities for decades after service.  

Furthermore, even if the Board were to accept the appellant's statements as to continuity of symptomatology, in this case no chronic disease was manifest in service or during a relevant presumptive period.  Thus, the appellant is precluded from establishing service connection on this basis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, a competent medical nexus opinion is required and here, as already discussed, such evidence is against the claim.

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disabilities in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the claimed disorders are etiologically related to his military service or any incident therein or have been caused by or aggravated by his service-connected disorders.  Additionally, there is no medical link between the claimed disorders and the appellant's exposure to herbicides.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for peripheral neuropathy of the right and left upper extremities is denied.

Service connection for peripheral neuropathy of the right and left lower extremities.

Service connection for a kidney disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


